internal_revenue_service index no number release date cc ebeo 4-plr-113092-98 partnership a b c u v w x y z this is in reply to a request for rulings concerning the application of sec_162 of the internal_revenue_code and the regulations thereunder to certain compensation plans of partnership a b and c before and after a proposed transaction that will result in partnership’s activities being conducted by a corporation partnership is a limited_partnership whose units are publicly traded on the new york stock exchange its common equity securities are required to be registered under sec_12 of plr-113092-98 the securities exchange act of partnership represents that because of a qualifying exception under the code it is taxed as a partnership for federal_income_tax purposes a is a limited_partnership and the sole general_partner of partnership a initially has u percent of partnership’s profits and capital a’s share of partnership’s profits increases from u percent to v percent as partnership achieves certain economic benchmarks b is a corporation with only one class of issued and outstanding_stock partnership owns w percent of the stock of b and the remaining x percent is owned by a c is limited_partnership partnership owns a y percent limited_partner interest in c and a owns a z percent general_partner interest in c partnership intends to engage in a conversion_transaction whereby its activities will be conducted by a real_estate_investment_trust reit that is organized as a corporation and various subsidiary entities partnership a b and c have previously entered or will enter into various compensation plans for executives who upon the proposed conversion are to be treated as covered employees within the meaning of sec_162 of the code it is represented that the plans constitute unfunded nonqualified incentive and or deferred_compensation plans and provide for amounts to vest after years_of_service as well as the achievement of certain pre-established performance goals it is further represented that none of the plans qualify for the performance- based exception of sec_162 of the code it is anticipated that the conversion will be consummated prior to final payouts under the plans finally it is represented that information concerning the plans will be disclosed as required in the prospectus registration_statement and or other documents to be filed with the securities_and_exchange_commission consistent with all applicable laws in effect at the time of the conversion sec_162 of the code generally provides a limit of dollar_figure million on the deduction for compensation paid during any taxable_year for the chief_executive_officer and the other four highest compensated officers of any publicly_held_corporation sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the securities exchange act of under sec_1_162-27 of the income_tax regulations a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 which lists exceptions to the definition for purposes of sec_162 an affiliated_group_of_corporations does not include any subsidiary that is itself a publicly_held_corporation sec_1504 a of the code defines the term affiliated_group to mean or more chains of includible corporations connected through stock ownership with a common parent_corporation plr-113092-98 if the common parent directly own sec_80 percent of the total voting power of the stock and has a value equal to at least percent of the total value of the stock of the corporation sec_1_162-27 of the regulations provides that in the case of a corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation was not publicly held however in the case of such a corporation that becomes publicly held in connection with an initial_public_offering this relief applies only to the extent that the prospectus accompanying the initial_public_offering disclosed information concerning those plans or agreements that satisfied all applicable securities laws then in effect in accordance with sec_1_162-27 of the regulations a corporation that is a member_of_an_affiliated_group that includes a publicly_held_corporation is considered publicly held and therefore cannot rely on paragraph f sec_1_162-27 of the regulations provides that paragraph f may be relied upon until the earliest of one of the four following events i the expiration of the plan or agreement ii the material modification of the plan or agreement within the meaning of sec_1_162-27 of the regulations iii the issuance of all employer stock and other compensation that has been allocated under the plan or iv the first meeting of the shareholders at which directors are to be elected that occurs after the close of the third calendar_year in which the initial_public_offering occurs or in the case of a privately held corporation that becomes publicly held without an initial_public_offering the first calendar_year following the calendar_year in which the corporation becomes publicly held based solely on the facts presented partnership a and c are not corporations for federal_income_tax purposes and b is not a publicly_held_corporation any remuneration paid under a compensation plan or agreement during the period these entities are not publicly held corporations would be exempted from the deduction limitation provided in sec_162 the reit will be a publicly_held_corporation but the conditions for relief in sec_1_162-27 of the regulations will be satisfied therefore we rule that prior to the conversion partnership a b and c are not subject_to the deduction limitation of sec_162 of the code because they are not publicly held corporations within the meaning of sec_162 in accordance with sec_1_162-27 of the regulations the deduction limit of sec_162 will not apply to any remuneration paid pursuant to any of the plans in existence prior to the conversion this relief is provided until the earliest of one of the events listed in sec_1_162-27 of the regulations occurs plr-113092-98 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
